Per Curiam.

Appeal is before our court by virtue of the provisions of E. C. Chapter 2506. On the exiguous record furnished to us, we find no bases upon which a conclusion could be reached on the constitutional questions posed by appellant. The trial court based its decision in part on an erroneous interpretation of the rationale for our decision in Greenhills Home Owners Corp. v. Village of Greenhills (1966), 5 Ohio St. 2d 207, and thus found it unnecessary to pass on the constitutional questions involved and which this court is now being asked to answer. We did not pass on the constitutionality of the ordinance in question here in that former case.
Accordingly, we reverse the judgment of the Court of Appeals and remand to the Court of Common Pleas with instructions to accord to appellant a full hearing on the constitutional and other questions presented.

Judgment reversed.

O’Neill, C. J., Herbert, Holmes, Corrigan, Stern and Leach, JJ., concur.
Schneider, J., dissents.